Citation Nr: 1548162	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  05-07 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a heart disorder (also claimed as a disorder causing chest pain and shortness of breath).

2.  Entitlement to service connection for headaches.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to October 1958. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2004 and June 2012 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In November 2007 the Board denied an application to reopen a claim of entitlement to service connection for an interventricular septal defect with apical systolic murmur.  Thereafter, in a November 2008 order, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (JMR), which vacated the November 2007 decision.  The issue was remanded for consideration consistent with the terms of the JMR.

In April 2009 the Board remanded the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an interventricular septal defect with apical systolic murmur for additional development.

In September 2014 the Board reopened and denied the claim for service connection for a heart disorder and denied entitlement to service connection for headaches.  Thereafter, in a June 2015 order, the Court granted a JMR, which vacated the September 2014 decision with regard to the claims of entitlement to service connection for a heart disorder and headaches.  The issues were remanded for consideration consistent with the terms of the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reveals that the Veteran receives consistent care from VA.  However, treatment records from January 2004 to July 2008 and since February 2012 have not been obtained and associated with the claims file.  On remand, attempts must be made to obtain complete VA treatment records regarding the Veteran.  38 C.F.R. § 3.159 (2015).

In the JMR the parties agreed that the Board did not weigh and evaluate the Veteran's lay statements of experiencing signs and symptoms in service that he attributed to his heart murmur, and explain whether those statements render the April 2006 VA examination report inadequate.  

Review of the April 2006 VA examination report reveals that the Veteran was noted to have systolic murmur best heard at apex of heart during military service.  When asymptomatic murmur was noted the Veteran was given the option of discharge but opted not to be discharged.  The examiner noted that there was no report of cardiac symptoms or interventions until he developed chest pain in 2003.  

Although the examiner discusses the Veteran's service treatment records regarding his heart, the examiner does not consider the Veteran's lay statements.  As such, the Board finds that the examination is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Thus, the Board finds it necessary to afford the Veteran another VA medical examination. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The parties to the JMR further agreed that the Board overlooked evidence of in-service treatment for headaches.  Specifically, the parties to the JMR identified a February 1958 sick call treatment note showing that the Veteran received medical treatmetn for "headache + cough".  In addition, the parties to the JMR identified a July 1958 sick call treatment note showing that the Veteran received medical treatment for headaches.

As the service treatment records reveal that the Veteran was treated for headaches and as the Veteran complained of headaches during the period on appeal, the Board finds it necessary to afford the Veteran a VA medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file VA treatment records regarding the Veteran dated from January 2004 to July 2008 and since February 2012.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any heart disorder found to be present.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any heart disorder found to be present is related to service or had its onset during service.  The examiner must comment upon the Veteran's reports of symptoms in service.  The rationale for all opinions expressed should be provided in a legible report. 
 
3.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any headache disorder found to be present.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any headache disorder found to be present is related to service or had its onset during service.  The examiner must comment upon the in service notations of headache.  The rationale for all opinions expressed should be provided in a legible report. 

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


